DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed October 8, 2021. Claims 21-23, 26 & 28-40 are pending. New claims 29-40 have been added. Claims 21 & 28 have amended. Claims 1-20, 24-25 & 27 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 21-23, 26 & 28-40 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a method for a spinal surgical procedure comprising transcutaneously and trans-abdominally stimulating a patient using a cathode electrode posteriorly adhered at spinal level L1-L2 of the patient above a surgical target site and recording a neuromuscular response from a muscle innervated by a nerve from the lumbar plexus so as to determine baseline and subsequent stimulation threshold intensities before and after forming a lateral trans-psoas corridor to determine the health of status of nerves during the surgical procedure, and stimulating the patient and recording a response using an electrode located on a retractor blade . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RENE T TOWA/Primary Examiner, Art Unit 3791